Citation Nr: 0703596	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Whether medical treatment on September 7 to September 8, 2003 
at Mercy Medical Center was a medical emergency and whether a 
VA facility was feasibly available.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran reportedly served on active duty from June 1982 
to March 1991.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Boise, Idaho, 
that determined that the veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred on September 7 to September 8, 2003 at Mercy Medical 
Center.     
 
The veteran presented testimony at a Board videoconference 
hearing before the undersigned Veterans Law Judge in August 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder. 

At the hearing before the Board in August 2005, the veteran 
and his representative raised the issue of entitlement to 
service connection for a disability of the left middle, 
index, and ring fingers as secondary to the service-connected 
back disability.  This issue is referred to the Regional 
Office for appropriate action.  

Preliminary review of the Medical Administrative Service 
(MAS) file sent to the Board does not clearly show whether 
the veteran's claim for reimbursement has been adjudicated 
under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  The 
following decision of the Board therefore addresses certain 
criteria under each with remand instructions to determine 
which statutory provision is being applied. 

The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred on September 7 to September 8, 
2003, in connection with treatment at Mercy Medical Center, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the VAMC.




FINDINGS OF FACT

1.  The veteran received emergency medical treatment at the 
Mercy Medical Center on September 7 to September 8, 2003 for 
partial amputation of the left distal 2nd,3rd, and 4th fingers 
and the injury was severe and medical treatment was urgent.  

2.  The veteran's medical treatment at the Mercy Medical 
Center on September 7 to September 8, 2003 was for a medical 
emergency of such nature that delay would have been hazardous 
to life or health and a prudent layperson reasonably expects 
delay in seeking immediate medical attention would be 
hazardous to life and health.  

3.  The closest VA facility was approximately 30 miles from 
the veteran's home and Mercy Medical Center was approximately 
1.1 to 1.2 miles from the veteran's home.     

4.  A VA facility or other Federal facilities were not 
feasibly available at the time the veteran received treatment 
at the Mercy Medical Center on September 7 to September 8, 
2003, and an attempt to use the VA facility beforehand would 
not have been reasonable, sound, wise, or practical.  


CONCLUSIONS OF LAW

1.  The criteria set forth in 38 C.F.R. § 17.120 (b) and (c) 
have been met for entitlement to payment or reimbursement for 
unauthorized medical services provided at the Mercy Medical 
Center from September 7 and 8, 2003.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.121 (2006).

2.  The criteria set forth in 38 C.F.R. § 17.1002 (a), (b), 
and (c) have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
the Mercy Medical Center from September 7 and 8, 2003.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

There is no need to undertake any review of compliance with 
the VCAA and implementing regulations at this point since it 
is contemplated that any deficiencies in that regard will be 
remedied by the actions directed by the Board in the 
following remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006). 

Legal Criteria

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the criteria outlined by 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or 
services:

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;

(3) For any disability of a veteran who has a 
total disability permanent in nature, resulting 
from a service- connected disability;

(4) For any illness, injury or dental condition 
in the case of a veteran who is participating 
in a rehabilitation program under 
38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 
38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or 
health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise, or practicable, or treatment had been 
or would have been refused.  38 C.F.R. § 17.120.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Each of these three criteria must be met in order 
to establish entitlement to reimbursement or payment of 
medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred on 
September 7 to September 8, 2003 at Mercy Medical Center.

After review of the evidence of record, the Board finds that 
the criteria of 38 C.F.R. § 17.120 (b) and (c) have been met.  
38 C.F.R. § 17.120 (b) provides that the "Care and services 
not previously authorized were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health," and 38 C.F.R. § 17.120 (c) provides "VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused."  

The evidence of record shows that the veteran sought medical 
treatment for a medical emergency and the Board finds that 
delay in seeking treatment would have been hazardous to life 
or health.  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).  The evidence of record shows that the 
veteran sought medical treatment on September 7, 2003 for 
partial amputation of the left distal 2nd, 3rd, and 4th 
fingers.  The veteran had been working at home using a table 
saw and he got his hand caught in the blade.  The veteran was 
admitted to the Mercy Medical Center emergency room at 5:40 
pm.  The emergency room record indicates that the injury as 
severe.  Triage acuity was noted to be emergent.  The 
operative report indicates that the veteran entered the 
operation room at 7:51 pm and the operation lasted almost two 
hours.  It was noted that the surgery was urgent.  The 
preoperative diagnosis was left hand table saw injury with 
multiple lacerations and fractures of the index, middle, and 
ring fingers.  The postoperative diagnosis was open fractures 
of the left index and middle fingers, distal phalanx, with 
nail bed lacerations of the index, middle, and ring fingers.  
The laceration on the ring finger was closed and the nail bed 
was repaired.  The middle finger was almost completely 
amputated but the tip remained pink.  The wound was pinned 
and closed.  The nail bed was repaired.  The index finger was 
pined and closed.  The nail bed was repaired.  All three 
fingers were pink and warm after the procedure.  The veteran 
was brought to the recovery room without complications.  

The Board finds that the evidence of record shows that the 
injury to the veteran's left hand was a medical emergency of 
such a nature that delay would have been hazardous to the 
veteran's health, in this case, hazardous to the use and 
function of the left hand.  The emergency room record 
indicates that the injury was severe and the triage acuity 
was described as emergent.  The surgery to the left hand took 
place approximately two hours after admittance to the 
emergency room.  The surgery was described as urgent.  The 
Board finds that this is sufficient evidence of a medical 
emergency of such nature that delay would have been hazardous 
to life or health pursuant to 38 C.F.R. § 17.120 (b).  

The Board also finds that VA or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  The 
evidence of record shows that the veteran contacted VA after 
the injury.  He indicated that he called the Boise VAMC and 
the recorded message indicated that the VAMC was closed and 
to call 911 if it was an emergency.  The veteran stated that 
he went to the Mercy Medical Center which was 1.1 or 1.2 
miles from his home.  He indicated that the Boise VAMC was 30 
miles away and it usually took an hour to drive to Boise.  A 
September 2003 report re-review of the denied claim indicates 
that the veteran asked for a re-consideration of the claim, 
and he asserted that the Boise VAMC would have been unable to 
handle his hand surgery on a Sunday.  The report indicates 
that "had the patient been transferred here [Boise VAMC], we 
would have had other options including Seattle."  

The Board finds that since the veteran's injury to the left 
hand was a medical emergency, it would not have been sound or 
wise to delay immediate treatment and that it was reasonably 
prudent for the veteran to seek immediate emergency treatment 
at the nearest accommodating facility.  After listening to 
the Boise VAMC recording, the veteran was unsure if the VAMC 
could provide emergency care and the VAMC was a 30 miles 
drive, which would take an hour.  There is no evidence of 
record which establishes that the VAMC would have been able 
to provide emergency care at that time.  The VAMC indicated 
that they had "other options including Seattle."  It 
appears that the VAMC may have transferred the veteran to 
Seattle for treatment.  The Board finds that it would not 
have been reasonable, sound, wise, or practicable, to 
transfer the veteran to Seattle for the emergent treatment.  
As noted above, the veteran underwent surgery of the left 
hand approximately two hours after the injury occurred.  See 
Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing 
that the fact that a VA medical center was located in the 
same city as the private facility did not provide an adequate 
basis for the Board's findings that a VA facility was 
"available"; rather, the determination of whether a VA 
facility was "feasibly available" must be made after 
consideration of such factors as the urgent nature of the 
veteran's medical condition and the length of any delay that 
would have been required to obtain treatment from a VA 
facility).  The Board concludes that the criteria set forth 
in 38 C.F.R. § 17.120 (c) have been met, and a VA or other 
federal facility was not feasibly available.   

Thus, from September 7 to September 8, 2003, the veteran was 
treated at the Mercy Medical Center for a medical emergency 
of such nature that delay would have been hazardous to his 
life or health.  At that time, no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable.  Accordingly, the criteria set forth in 
38 C.F.R. § 17.120 (b) and (c) have been met for entitlement 
to payment or reimbursement for unauthorized medical services 
provided at the Mercy Medical Center from September 7 and 8, 
2003.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The appeal is 
granted to this extent.  

The Board finds that additional development is necessary to 
determine whether the criteria set forth in 38 C.F.R. § 
17.120 (a) have been met.  This is discussed further in the 
remand portion of the decision.  

Regarding 38 U.S.C.A. § 1725, after review of the evidence of 
record, the Board finds that the criteria set forth in 
§ 17.1002 (a), (b), and (c) have been met.  

The evidence of record shows that the emergency services were 
provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  
See 38 C.F.R. § 17.1002(a).  It is clear from the Mercy 
Medical Center records that the veteran was admitted to an 
emergency room on September 7, 2003 for emergent care.  The 
Board concludes that the criteria set forth in 38 C.F.R. § 
17.1002 (a) have been met.  

The evidence shows that the veteran sought treatment for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  This standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  See 38 C.F.R. § 17.1002 (b).  As noted above, the 
evidence of record shows that the veteran sought medical 
treatment on September 7, 2003 for partial amputation of the 
left distal 2nd, 3rd, and 4th fingers.  The veteran had been 
working at home using a table saw and he got his hand caught 
in the blade.  The veteran was admitted to the emergency room 
at 5:40 pm.  The emergency room record indicates that the 
injury was severe.  Triage acuity was noted to be emergent.  
The operative report indicates that the veteran entered the 
operation room at 7:51 pm and the operation lasted almost two 
hours.  It was noted that the surgery was urgent.  The 
preoperative diagnosis was left hand table saw injury with 
multiple lacerations and fractures of the index, middle, and 
ring fingers.  The postoperative diagnosis was open fractures 
of the left index and middle fingers, distal phalanx with 
nail bed lacerations of the index, middle, and ring fingers.   

The Board finds that the evidence of record shows that the 
injury to the veteran's left hand was for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The evidence 
shows that the injury to the left hand was manifested by 
severe symptoms and a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in serious impairment to the use and function of the left 
hand.  The emergency room record indicates that the triage 
acuity was described as emergent.  The surgery to the left 
hand took place approximately two hours after admittance to 
the emergency room.  The surgery was described as urgent.  
The Board finds that this is sufficient evidence to meet the 
criteria set forth in 38 C.F.R. § 17.1002 (b). 

The Board finds that a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson, for the same reasons discussed above.  The 
evidence shows that the closest VAMC was 30 miles from the 
veteran's home and it was reasonable for the veteran to 
believe the Boise VAMC did not have an emergency room open 
after listening to the VAMC telephone recording.  The Board 
finds that there is sufficient evidence to meet the criteria 
set forth in 38 C.F.R. § 17.1002 (c). 

Accordingly, criteria set forth in 38 C.F.R. § 17.1002 (a), 
(b), and (c) have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
the Mercy Medical Center from September 7 and 8, 2003.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  The appeal is 
granted to this extent.  

The Board finds that additional development is necessary to 
determine whether criteria set forth under 38 C.F.R. 
§ 17.1002 (d) to (i) have been met.  This is discussed 
further in the remand portion of the decision.  


ORDER

The criteria set forth in 38 C.F.R. § 17.120 (b) and (c) and 
the criteria set forth in 38 C.F.R. § 17.1002 (a), (b), and 
(c) have been met for entitlement to payment or reimbursement 
for unauthorized medical services provided at the Mercy 
Medical Center from September 7 and 8, 2003.  The appeal is 
granted to this extent.  


REMAND

Additional development is needed regarding the veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred at the Mercy Medical Center on September 7 and 8, 
2003.   

The Board finds that additional development is necessary to 
determine whether the criteria set forth in 38 C.F.R. § 
17.120 (a) have been met.  It is not clear from the record 
whether the veteran has a total disability permanent in 
nature resulting from a service-connected disability.  
Although a folder from the VAMC is available for review, the 
veteran's claims folder has not been provided to the Board.  
Therefore, the Board finds that the VAMC should obtain the 
claims folder.  

The Board finds that additional development is necessary to 
determine whether criteria set forth under 38 C.F.R. 
§ 17.1002 (d) to (i) have been met.  The Boise VAMC should 
provide information as to whether the veteran meets the 
criteria set forth in 38 C.F.R. § 17.1002 and include 
supporting documentation if possible.  

The Board also finds that the veteran has not been notified 
of the pertinent law and regulations in this matter.  The 
veteran has been supplied with a Statement of the Case, but 
he has not been provided the controlling law and regulations 
in this matter, which are 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, and 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  
The Statement of the Case only cited 38 C.F.R. § 17.52.  The 
Statement of the Case did not refer to or discuss the 
Veterans Millenium Health Care and Benefits Act, which 
potentially applies to the veteran's claim.  The Board finds 
that the veteran must be sent notice of the controlling law 
and regulations and be given an appropriate period of time to 
respond.  The Board notes that 38 C.F.R. § 17.132 provides 
that when a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.   

The Board also notes that the letter sent in compliance with 
the VCAA, failed to inform the veteran of the information and 
evidence necessary to substantiate the claim.  The February 
2005 letter omitted any mention of types of evidence that 
would relate to whether the veteran's medical services were 
rendered for a medical emergency and whether VA or other 
federal facilities were not feasibly available.  The letter 
did not notify the veteran of the evidence or information is 
needed to substantiate a claim under 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds that on remand, the veteran 
should be issued appropriate VCAA notice, and be given a 
reasonable period of time to respond prior to readjudication 
of the claim. 

Therefore, this matter is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should take the appropriate 
steps to obtain the veteran's claims file 
from the RO and associate it with the 
record for review by the Board.  

2.  The VAMC should provide the veteran 
with VCAA notice that: (1) informs him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) informs him about the 
information and evidence that VA will 
seek to provide; (3) informs him about 
the information and evidence the claimant 
is expected to provide; and (4) requests 
or tells him to provide any evidence in 
the claimant's possession that pertains 
to the claim.  The notice letter should 
include notice of the provisions of 
38 U.S.C.A. § 1728 and the implementing 
regulations including 38 C.F.R. §  
17.120, and the provisions of 38 U.S.C.A. 
§ 1725 and the implementing regulations 
including 38 C.F.R. § 17.1002.  

3.  The VAMC should answer the following 
questions and provide supporting 
documentation if possible: 
 
(a).  Is the veteran seeking 
payment or reimbursement for any 
medical care beyond the initial 
emergency evaluation and is 
treatment for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other 
Federal facility? 

(b).  At the time the emergency 
treatment was furnished, was the 
veteran enrolled in the VA health 
care system and had he received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-
month period preceding the 
furnishing of such emergency 
treatment? 

(c).  Is the veteran financially 
liable to the provider of emergency 
treatment for that treatment? 

(d).  Does the veteran have 
coverage under a health-plan 
contract for payment or 
reimbursement, in whole or in part, 
for the emergency treatment?  

(e).  Was the condition for which 
the emergency treatment was 
furnished caused by an accident or 
work-related injury?  If so, has 
the claimant exhausted without 
success all claims and remedies 
reasonably available to the veteran 
or provider against a third party 
for payment of such treatment?  
Does the veteran have contractual 
or legal recourse against a third 
party that could reasonably be 
pursued for the purpose of 
extinguishing, in whole or in part, 
the veteran's liability to the 
provider?  

(f).  Is the veteran eligible for 
reimbursement under 38 U.S.C.A. 
§ 1728 for the emergency treatment 
provided?   

4.  After completion of the above, VAMC 
should readjudicate the veteran's 
reimbursement claim under 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  If the 
claim remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case should contain all 
relevant law and regulations not 
previously provided to the veteran, 
including 38 U.S.C.A. § 1728 and § 1725 
and 38 C.F.R. §17.120 and § 17.1002.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


